Citation Nr: 0904263	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-17 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post traumatic stress disorder (PTSD) prior to December 
2006; and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Jurisdiction has since been 
returned to the RO in Montgomery, Alabama.

By way of background, the veteran's claim was last remanded 
for further development by a July 2008 Board decision, and 
after completing the requested development, the Appeals 
Management Center (AMC) readjudicated the veteran's claim, as 
reflected by an September 2008 supplemental statement of the 
case.  Because the benefit sought by the veteran remains 
denied, the claim has been returned to the Board.  

In a letter dated September 2006, the veteran's private 
cardiologist opined that the veteran's PTSD has significantly 
contributed to his heart condition.  The Board construes this 
submitted letter as a claim for service connection for a 
heart condition, to include as secondary to the veteran's 
service-connected PTSD, and this issue is hereby REFERRED to 
the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This appeal arose out of a claim for a total disability 
rating based on individual unemployability (TDIU) filed in 
June 2004.  At that time, the veteran's only service-
connected disability, PTSD, was rated 50 percent disabling, 
which is below the threshold disability rating for 
eligibility for a TDIU.  Therefore, the RO construed the 
veteran's TDIU claim as an increased rating claim for PTSD 
and ordered a VA examination to determine the severity of his 
PTSD symptoms.  Based on the results of that examination, a 
November 2004 rating decision continued the veteran's 50 
percent evaluation and denied the veteran's request for a 
TDIU.  The veteran perfected his appeal to the Board, and 
pursuant to an October 2006 Board remand, the veteran 
underwent another VA examination in December 2006.  Based on 
the results of that VA examination, the RO increased the 
veteran's evaluation to 70 percent disabling (and granted his 
request for a TDIU), effective the date of his VA 
examination.  However, the veteran's claims file does not 
contain any VA treatment records from after the date of his 
examination.  These should be obtained, as they may reflect 
on the current severity of the veteran's PTSD.

Additionally, the veteran's most recent VA PTSD examination 
was conducted more than two years ago, and as such, is too 
stale for an accurate assessment of the veteran's current 
PTSD symptomatology.  Therefore, a new examination is 
requested.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the veteran's VA outpatient 
treatment records for PTSD from November 
2006 to the present.

2.  Once the requested development is 
accomplished, schedule the veteran for a 
psychiatric examination to determine the 
current severity of his PTSD.  The 
examiner should also be provided with the 
veteran's claims file and asked to fully 
review it.  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


 
